     HAC/js
     05/11/20




                              IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF OHIO
                                              AT AKRON

     IN RE:                                            )       CASE NO.       19-51953
     SCOTT & KIMBERLY LIGGETT                          )       CHAPTER 7
                       Debtor(s)                       )       BANKRUPTCY JUDGE:
                                                               ALAN M. KOSCHIK
                                                       )
                                                       )       OBJECTION TO EXEMPTIONS
                                                       )

                Now comes Harold A. Corzin, Chapter 7 Trustee herein, and objects to the debtors’ claimed
     exemptions in liquid assets including federal and state tax refunds.
                For cause, the Trustee states as follows: the debtors’ filed this joint Chapter 7 proceeding on
     August 30, 2019. The original Schedule C set forth a full wild card exemption in a 2008 Honda
     Ridgeline vehicle. The debtors’ Schedules reveal that this vehicle is owned by husband. The
     original Schedule C also claimed a wild card exemption in Coca Cola stock. On October 23, 2019
     debtors’ filed their first Amended Schedules. It appears that this first amendment to the Schedules
     added a partial wild card exemption in a 2004 Chevrolet Blazer owned by wife. The debtors next
     amended their Schedule C on March 27, 2020. A partial wild card exemption was applied to tax
     refunds by way of this amendment. On April 7, 2020 Schedule C was again amended. Finally, on
     May 5, 2020 the most recent amended Schedules were filed. It appears that a majority of the wild
     card exemption was removed from the Honda Ridgeline vehicle. The debtors’ assert an exemption
     in tax refunds in the amount of $2,250.64. While the current application of wild card exemptions




19-51953-amk       Doc 37      FILED 05/11/20       ENTERED 05/11/20 14:17:45            Page 1 of 3
     does not appear to exceed statutory maximums the Trustee cannot determine the manner in which
     the wild card exemptions are being utilized. The Trustee requests that the debtors’ Schedule C again
     be amended so that the use of the wild card exemptions by both husband and wife is clearly
     delineated.
            WHEREFORE, the Trustee prays that the exemptions as currently claimed be disallowed.


                                                   /s/ Harold A. Corzin
                                                   HAROLD A. CORZIN, TRUSTEE
                                                   Ohio Bar No. 0005021
                                                   304 N. Cleveland-Massillon Road
                                                   Akron, Ohio 44333
                                                   (330) 670-0770 Voice
                                                   (330) 670-0297 Facsimile
                                                   Hcorzin@csu-law.com



                                       CERTIFICATE OF SERVICE
            I certify that a copy of the foregoing Objection was served this 11th day of May, 2020 upon:
     Debtors:
     Scott & Kimberly Liggett
     1247 Squires Drive
     Mogadore, OH 44260
      (Regular U. S. Mail)
     Attorney for Debtors:
     Rebecca Sremack
     (electronic service)
     Office of the United States Trustee
     (electronic service)
                                                   /s/Harold A. Corzin
                                                   HAROLD A. CORZIN




19-51953-amk       Doc 37    FILED 05/11/20     ENTERED 05/11/20 14:17:45           Page 2 of 3
           NOTICE OF TRUSTEE’S OBJECTION TO CLAIM OF EXEMPTIONS

           HAROLD A. CORZIN, Chapter 7 Trustee, has filed papers with the court
           objecting to certain exemption(s) claimed by debtor(s) of this estate.
           Your rights may be affected. You should read these papers carefully and
           discuss them with your attorney, if you have one in this bankruptcy case.
           (If you do not have an attorney, you may wish to consult one.)
           If you do not want the court to sustain this objection, or if you want the court
     to consider your views on the Notice, then on or before June 3, 2020 you or your
     attorney must:
     File with the court a written request for a hearing at:
                               Clerk of Courts
                               U. S. Bankruptcy Court
                               455 Federal Building-Courthouse
                               2 South Main Street
                               Akron, Ohio 44308
     If you mail your request to the court for filing, you must mail it early enough so the
     court will receive it on or before the date stated above.
     You must also mail a copy to:
                               Harold A. Corzin
                               Chapter 7 Trustee
                               304 N. Cleveland-Massillon Road
                               Akron, Ohio 44333
     If you or your attorney do not take these steps, the court may decide that you do not
     oppose the relief sought in the Objection and may enter an order granting that relief.



     5/11/20                                /s/Harold A. Corzin_______
                                            HAROLD A. CORZIN, TRUSTEE (#0005021)
                                            304 N. Cleveland-Massillon Road
                                            Akron, Ohio 44333
                                            (330) 670-0770
                                            (330) 670-0297 Facsimile
                                            Hcorzin@csu-law.com




19-51953-amk   Doc 37   FILED 05/11/20    ENTERED 05/11/20 14:17:45      Page 3 of 3
